OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                     P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711
               DFI             SINESS^a
              STATE OF TEXASiX'.jfii
             PENALTY FOR .?V* go*                              0 2   1M
1/28/2015    PRIVATE USE ji'f flT                              0004279596           JAN29   2015
POOL, KENNETH RAY               Tr.'Gt. NaM
                                                               MAIIEDFROM ^fcO^ ££ 1Q1
This is to advise that the Courft^as denjed^withojit written order the application for
writ of habeas corpus on the findirigslof th"e,itrialfeourt without a hearing.
                                                                          -    Abel Acosta, Clerk
                               KENNETH RAY POOL                      'A
                                                      #1444766            '5
                                                                              O,
                                                                               */